Case 1:21-cv-00134-VM Document1 Filed 01/07/21 Page1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
TEAM DOMINICAN DELI GROCERY CORP.,
Plaintiff, JUDICIAL REVIEW OP AGENCY DECISION
AND JURY DEMAND
-AGAINST- Docket No.

1) UNITED STATES DEPARTMENT OF AGRICULTURE;
2) FOOD AND NUTRITION SERVICE;

Defendants.
X

 

Plaintiff, TEAM DOMINICAN DELI GROCERY CORP., by his attorney Charlie A.
Vargas, Esq., of the Law Office of Charlie Vargas, PC, for his federal complaint against the
above Defendants alleges as follows:

PRELIMARY STATEMENT

1. This is a federal action in which Plaintiff seeks relief through Section 14
of the Food and Nutrition Act of 2008 (7 U.S.C. 2023) and to Section 279.7 of the
Regulations (7 CFR § 279.7) with respect to a judicial review of the final determination made
by the Defendants.

2. The Plaintiff files this Complaint and Petitioner for Review of the Food
and Nutrition Service’s (“FNS”) Final Agency Decision permanently disqualifying TEAM
DOMINICAN DELI GROCERY CORP. from participating in the Supplemental Nutrition
Assistance Program (“SNAP”).

B. The claim arises from analysis of EBT transaction data from June 2019
through November 2019 investigated by the U.S. Department of Agriculture (USDA) and the

Food and Nutrition Service (FNS) surrounding the store, TEAM DOMINICAN DELI
Case 1:21-cv-00134-VM Document1 Filed 01/07/21 Page 2 of 4

GROCERY CORP.

4. Plaintiff brings this action not only to challenge the final agency decision
that he did not meet his burden of proving beyond a preponderance of the evidence that he
did not traffic EBT benefits.

3: 3: The Court has federal question jurisdiction over this matter by reason of
Section 14 of the Food and Nutrition Act of 2008 (7 U.S.C. 2023) and to Section 279.7 of the
Regulations (7 CFR § 279.7.)

6. The Plaintiff alleges, through prior representation, that at all times relevant to this
action, the Plaintiff provided relevant information for the agency to review. That in support of his
position, he submitted (1) vendor invoices (2) customer statements; (3) photos, and (4) training
information.

Ts Pursuant Section 14 of the Food and Nutrition Act of 2008 (7 U.S.C. 2023 (a)
(17), the Plaintiff is also seeking to stay the proceedings pending Judicial Review of the FNS’s

Final Agency Decision. Section 2023 (a) (17) states in its entirety:

During the pendency of such judicial review, or any appeal therefrom, the
administrative action under review shall be and remain in full force and
effect, unless on application to the court on not less than ten days’ notice,
and after hearing thereon and a consideration by the court of the applicant’s
likelihood of prevailing on the merits and of irreparable injury, the court
temporarily stays such administrative action pending disposition of such
trial or appeal.

8. Plaintiff asserts the sufficient evidence to support the store characteristics, more
specifically the nature and scope of the firm’s operations, stock and facilities, that justified the
firm’s alleged irregular SNAP transactions.

9. Plaintiff alleges that the unusual transaction patterns were due to recipient’s close
Case 1:21-cv-00134-VM Document1 Filed 01/07/21 Page 3 of 4

proximity as opposed to other authorized SNAP authorized stores.

10. Plaintiff alleges that the large transactions are consistent with the store’s observed
characteristics and food inventory. That only 14 transactions are above $60.00 and zero
transactions were above $100. In support of Plaintiff’s contentions, prior representative
submitted for review its invoices from Jetro Cash & Carry, Farmer’s Choice Dairy, and Goya 04,

as evidence of their inventory expenses to justify the transactions.

JURY DEMAND
14. In free exercise and enjoyment of FRCivP Rule 38 and the ‘an Amendment,
Plaintiff requests a jury trial.
VENUE

15. Venue is laid within the Southern District of New York in that Plaintiff’s place of
business is located within and a substantial part of the events giving rise to the claim occurred
within the boundaries of the Southern District. 28 U.S.C. § 1391 (b) and (c).
Relief Sought in a Court of Law
204. WHEREFORE, Plaintiff respectfully demands a stay in the FNS’S Final Agency
Decision pending the outcome of this matter:
a) A declaratory judgment that Defendants as described
above,
b) A judicial review of FNS’ Final Agency Decision;
c) Awarding Plaintiff reasonable attorneys’ fees, expenses,

expert witness fees, other litigation expenses, fees, and costs,
Case 1:21-cv-00134-VM Document1 Filed 01/07/21 Page 4 of 4

d) Granting such other and further relief to which Plaintiff
may be entitled as a matter of law or equity, or which the court determines
to be just and proper, including, but not limited to equitable relief under
Section 14 of the Food and Nutrition Act of 2008 (7 U.S.C. 2023) and to

Section 279.7 of the Regulations (7 CFR Sect. 279.7)

 

26 Court Street, Suite 1406
Brooklyn, New York 11242
718 596 0025

Email: charlie@cvargaslaw.com

 
